      Case 4:19-cv-04693 Document 1 Filed on 12/02/19 in TXSD Page 1 of 5



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

NASSAU BAY HOMES ASSOCIATION §
v.                           §
                             §                        CIVIL ACTION NO. 4:19-cv-04693
GREAT AMERICAN ALLIANCE      §
INSURANCE COMPANY            §
AND TIMOTHY ALAN MERCER      §


                          DEFENDANT’S NOTICE OF REMOVAL

TO THE HONORABLE JUDGE OF THIS COURT:

       Great American Alliance Insurance Company (hereinafter “Great American”), Defendant

in the above styled and numbered cause, files this, its Notice of Removal, and would show the

Court as follows:

       1.      Great American Alliance Insurance Company has been sued in a civil action styled

Cause No. 2019-59534; Nassau Bay Homes Association v. Great American Alliance Insurance

Company and Timothy Alan Mercer; in the 129th District Court in Harris County, Texas (hereafter

referred to as “the state court action”). The original petition in the state court action was filed

August 23, 2019. On September 3, 2019, Great American received citation and a copy of the

petition. Thereafter, on November 2, 2019, the 129th District Court for Harris County, Texas,

dismissed, with prejudice, Timothy Alan Mercer, the non-diverse defendant. See Exhibit I. This

Notice is filed with thirty (30) days of receipt of the order from which it could first be ascertained

that the case is one which has become removable pursuant to 28 U.S.C. §1446(b)(3).

       2.      Great American files this notice of removal pursuant to the provisions of 28 U.S.C.

§1441, et. seq., to remove this action from the District Court of Harris County, Texas to the United

States District Court for the Southern District of Texas, Houston Division.
        Case 4:19-cv-04693 Document 1 Filed on 12/02/19 in TXSD Page 2 of 5



         3.        Plaintiff, in its original petition, alleges that Defendant Great American wrongfully

denied or delayed payment for claims for damage to a structure allegedly resulting from a covered

cause of loss that is insured by Great American, thereby breaching the policy of insurance issued

by Great American to Plaintiff’1. Plaintiff further alleges that Great American’s actions in

investigating and delaying or denying Plaintiff’s claim for insurance benefits constituted a

violation of the common law duty of good faith and fair dealing. Plaintiff further alleges that Great

American’s actions in investigating and delaying or denying Plaintiffs’ claim for insurance

benefits constituted a violation of the Texas Insurance Code, and the common law duty of good

faith and fair dealing. Plaintiff has also sued Timothy Alan Mercer, an adjuster assigned to this

claim, for unfair settlement practices; however, although Timothy Alan Mercer filed his answer

on October 11, 2019, he was dismissed from the State Court action on November 2, 2019.

         4.        This Court has original jurisdiction over this civil action under the provisions of 28

U.S.C. §1332. Plaintiff, by nature of its citizenship and of its principal place of business, is a

citizen of the state of Texas. Defendant, Great American, is a corporation incorporated in and with

its principal place of business in Ohio. A corporation is a citizen of the state where it is

incorporated and the state where it has its principal place of business. See Thompson v. Deutsche

Bank Nat’l Tr. Co., 775 F.3d 298, 303 (5th Cir. 2014) (citing Murphy Bros., Inc. v. Michetti Pipe

Stringing, Inc., 526 U.S. 344, 347-48 (1999). Therefore, for purposes of diversity, Great American

is a citizen of Delaware and Ohio.

         5.        Based on the information contained within Plaintiff’s previous demand letter and




1
  Plaintiff is not an insured (named or otherwise) under the policy that forms the basis of this lawsuit. Rather, the
policy at issue in this case is a “lender placed” insurance policy that is issued to and exists to protect the interests of
Great American’s insureds.

                                                             2
       Case 4:19-cv-04693 Document 1 Filed on 12/02/19 in TXSD Page 3 of 5



plaintiff’s original petition filed in State Court, it appears the amount in controversy in this lawsuit

is in excess of $75,000, exclusive of interest and costs.

        6.       Venue is proper in Houston Division of the Southern District of Texas because the

insured property is located in Houston, Harris County, Texas, which is the location where the facts

giving rise to this suit took place.

        7.       In accordance with 28 U.S.C. § 1446 (a), the following are attached hereto:

              Exhibit A:       Index of Matters Being Filed;

              Exhibit B:       A copy of the Citation as to Great American Alliance Insurance
                                Company;

              Exhibit C:       Plaintiff’s Original Petition;

              Exhibit D:       Defendant Great American Alliance Insurance Company’s Original
                                Answer;

                Exhibit E:     The state court’s Docket Sheet;

                Exhibit F:     List of all Parties and Counsel of record;

              Exhibit G:       Defendant Great American Alliance Insurance Company’s Consent
                                to Removal of Case to Federal Court;

              Exhibit H:       Defendant Timothy Alan Mercer’s Original Answer; and

              Exhibit I:       Certified copy of conformed Order Granting Defendant’s Motion to
                                Dismiss Timothy Alan Mercer (signed November 2, 2019).

        8.       The citation and petition in this action were served on Great American on

September 3, 2019 by serving its registered agent: CT Corporation System, 1999 Bryan Street,

Suite 900, Dallas, Texas 75201. This notice of removal is filed within 30 days of dismissal of

Timothy Alan Mercer and is timely filed under 28 U.S.C. § 1446(b). Furthermore, this notice of

removal is being filed within one year of the date this action commenced.

        9.       In accordance with 28 U.S.C. §1446(d), written notice of the filing of this notice of
                                                   3
       Case 4:19-cv-04693 Document 1 Filed on 12/02/19 in TXSD Page 4 of 5



removal will be promptly served upon all adverse parties, and a copy of this notice of removal

promptly will be filed with the Clerk of the District Court of Harris County, Texas.

        Defendant Great American Alliance Insurance Company respectfully requests that this

action be removed to this Court and that this Court accept jurisdiction of this action and place this

action on the docket of this Court for further proceedings as though the action originally had been

instituted in this Court.

                                              Respectfully submitted,

                                              GAUNTT KOEN BINNEY & KIDD, LLP


                                              By: __________________________
                                                     J. Chad Gauntt
                                                     State Bar No. 07765990
                                                     Southern District Federal ID: 14135
                                              25700 Interstate 45 N., Suite 130
                                              Spring, Texas 77386
                                              Telephone:     281-367-6555
                                              Facsimile:     281-367-3705
                                              Email:         chad.gauntt@gkbklaw.com
                                              Counsel for Defendant,
                                              Great American Alliance Insurance Company




                                                 4
      Case 4:19-cv-04693 Document 1 Filed on 12/02/19 in TXSD Page 5 of 5




                                CERTIFICATE OF SERVICE

       This pleading was served in compliance with Rule 5 Federal Rules of Civil Procedure on
December 2, 2019, via facsimile, first class regular mail, certified mail, return receipt requested
and/or electronically.

Patrick C. McGinnis (SBN: 13631900)
Chad T. Wilson (SBN: 24079587)
Chad T. Wilson Law Firm PLLC
455 East Medical Center Blvd., Suite 555
Webster, Texas 77598
Telephone:     832-415-1432
Facsimile:     282-940-2137
Email:         eservice@cwilsonlaw.com
               pmcginnis@cwilsonlaw.com
               cwilson@cwilsonlaw.com
Attorney for Plaintiff

                                             _/s/ J. Chad Gauntt_________________
                                                      J. Chad Gauntt




                                                5
